Title: From John Quincy Adams to John Adams, 25 May 1822
From: Adams, John Quincy
To: Adams, John


				
					My dear Son.
					Washington 25. May 1822.
				
				I have received your Letter of the 16th. instt. and have given deliberate attention to its contents—I listen with pleasure to all the circumstances that you allege in indication of yourself; and shall doubly rejoice to learn at midsummer, that your expectations are confirmed, by the standing which you will then have attained—If you should not be lower than 12. it will be apparent that my conclusions are hastily drawn, I shall owe you an apology, and you may confidently anticipate that it will be made—But if you do not get within the pale of that number, my anticipation will have been realized, and fresh stock of extraordinary exertion will be necessary to bring you up to my mark within the following year.You have reminded me that there was a time, when I expected less from you, than from others—But that was when you was in point of Scholarship, in the lowest half of your Class—Tell me now that you have so throughly redeemed yourself from that situation, what can a rational man expect from a Son who stands at N. 45. in the lit of his Class—He may hope, that by applying the stimulus of censure and approbation, he may reclaim his Son, and witness his swift and steady ascent; but that hope can hardly warrant an expectation, until there has been at least some beginning of realization to encourage it—You will remember that at the time when I was most mortified, at what I considered your degradation, I told you that it was an inexpressible consolation to me to be informed that your moral deportment was unexceptionable, and I must remind you that in your enumeration of the charges which you think you have found in my last Letter, you have, erroneously included that of ingratitude. I have never charged you with that hideous vice, nor suspected you of it, and now, since you have proved in the space of one half year what you could do, my expectations of your future proficiency, run very high—You have assigned several reasons why at your last term, your rise was not so rapid as it had been at the term before. I give them all their due weight, and only wish that the Studies which you are hereafter to pursue may be more agreeable to you. At all Events, you may be sure that nothing which can befall you, will be indifferent to me—And as on the one hand I cannot be insensible, to an incident so strongly marked as a public admonition; so I shall receive with the most lively pleasure any new testimonial of your advancement in the estimation of your fellow students or of your instructors.But I am now more concerned for your brother Charles than for you. In some late Letters he has intimated repeatedly the wish to leave the University, from an apprehension, that the temptations to dissipation there are stronger than he has Resolution to resist. I am afraid that he has associated too much with Aylwin—I am convinced it will be best for him to room henceforth while you remain at Cambridge, with you—I have accordingly directed him to do so even for the next term, and wish you to make your arrangements accordingly. I place great reliance upon benefit to him both of your advice and your example—Judge yourself from thence how much confidence I repose in you. I am, your affectionate father
				
					John Quincy Adams.
				
				
			